This is a purported appeal under S.J.C. Rule 2:21, post 1303 (1995), from the denial pursuant to G. L. c. 211, § 3, of relief from an order entered against the plaintiff appellant in a G. L. c. 209A proceeding. The appellant has omitted necessary papers from the record: a copy of the petition to the single justice and a copy of the docket in the county court. An order entered in a G. L. c. 209A proceeding is not an interlocutory order of the trial court subject to S.J.C. Rule 2:21. For the purposes of appeal in this case, S.J.C. Rule 2:21 is inapplicable. An appeal pursuant to the regular appellate process is the appropriate avenue for the appellant to pursue.
The court need take no action pursuant to S.J.C. Rule 2:21. The appellant may pursue his appeal according to the regular process.